DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ERROL O. BOOTHE
                             Appellant,

                                     v.

                U.S. BANK NATIONAL ASSOCATION,
      as Trustee for Stanwich Mortgage Loan Trust Series 2012-3,
                              Appellee.

                               No. 4D19-3430

                              [October 1, 2020]

  Appeal of a non final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Susan Lebow, Judge; L.T. Case No.
CACE12-025009(11).

   Errol O. Boothe, Coconut Creek, pro se.

  Chase A. Berger and Christopher Hellewell of Ghidotti|Berger, LLP,
North Miami Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GERBER and ARTAU, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.